Citation Nr: 1420405	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-38 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fatigue, to include as due to undiagnosed illness. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for a sleep disorder, to include sleep apnea and as due to an undiagnosed illness. 

8.  Entitlement to service connection for a skin rash of the face, to include folliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served with the Alabama Army National Guard and was activated for active duty service from November 1990 to July 1991.  He served in Southwest Asia from January 1991 to June 1991.  The Veteran also served a period of active duty for training (ACDUTRA) from May 1976 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, October 2007, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In substantive appeals dated in December 2007, December 2009, and August 2012, the Veteran requested to appear at a hearing before the Board, either at the local VA office or by videoconference.  In a February 2014 statement, he withdrew all pending requests for hearings in accordance with 38 C.F.R. § 20.704(e) (2013).
The reopened issue of entitlement to service connection for hypertension and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) along with the other claims on appeal.


FINDINGS OF FACT

1.  The claim for service connection for hypertension was initially denied by the RO in an unappealed June 2000 rating decision.  The Veteran made multiple attempts to reopen the claim and was most recently denied in an unappealed September 2006 rating decision.

2.  The claim for service connection for a sleep disorder was initially denied by the RO in an unappealed September 2006 rating decision.  

3.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for hypertension and a sleep disorder and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received and the claim for service connection for a sleep disorder, diagnosed as sleep apnea, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for hypertension was initially denied in a June 2000 rating decision.  The RO found that the record did not establish the presence of hypertension.  The Veteran did not appeal the June 2000 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran attempted to reopen his claim on several occasions and was most recently denied in a September 2006 rating decision.  The September 2006 rating decision also denied an initial claim for entitlement to service connection for a sleep disorder on the basis that there was no evidence of a disability or link between the claimed condition and service.  The Veteran did not appeal the denial of service connection for a sleep disorder and the September 2006 rating decision became final with respect to this issue.  Id.  

The evidence received since the September 2006 rating decision includes VA medical records documenting consistent treatment for hypertension since March 1999.  The Veteran was also diagnosed with obstructive sleep apnea in November 2010 based on a private sleep study.  The Board finds that the VA and private treatment records are as they were not previously considered and also material as they relate to a previously unestablished fact in the claims-the presence of a current chronic disability.  This evidence also raises a reasonable possibility of substantiating the claims and the Board finds that it is sufficient to reopen service connection for hypertension and a sleep disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Given the favorable nature of the Board's decision to reopen the claims, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  





ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for hypertension is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for a sleep disorder is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other issues on appeal.  First, the record indicates that there are outstanding records of VA treatment that have not been associated with the claims file.  In an August 2011 statement, the Veteran reported that he received treatment for a skin rash and sleep apnea at the Montgomery and Tuscaloosa VA Medical Centers (VAMCs). He requested that VA obtain these records in support of his claims.  The claims file currently contains records of treatment from the VAMCS, but the records from Montgomery only date through October 2010 and records from Tuscaloosa only date through January 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the VA records currently in the claims file document complaints and treatment for all the disabilities on appeal.  The Board finds that any new records obtained in response to this remand will likely pertain to the other issues on appeal.  Therefore, adjudication of any of the claims currently before the Board would be premature until updated VAMC records are obtained.  

The Board also finds that VA examinations should be provided to determine the current severity of the service-connected lumbar spine disability and PTSD.  VA has not examined these disabilities since July 2010 and June 2009, respectively, and available records of VA treatment indicate worsening of the conditions.  VA examinations are therefore required by the duty to assist. 
Finally, the Veteran should also be provided a VA examination to determine the etiology of his hypertension and sleep disorder.  In March 2009, the Veteran submitted a portion of an internet article indicating that exposure to hydrogen sulfide, a gas that occurs in petroleum, can have short and long-term cardiovascular effects including increased arterial blood pressure.  In a statement accompanying the article, the Veteran reported that he was exposed to toxic air pollution during his active duty service in Southwest Asia.  Exposure to air pollutants, including from burning oil wells, is consistent with the Veteran's service in Southwest Asia in support of Operation Desert Shield/Storm, and a VA examination and medical opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records from the 
Montgomery VAMC for the period beginning October 2010 and from the Tuscaloosa VAMC for the period beginning January 2011.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his degenerative changes of the lumbar spine.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and sleep disorder.  The claims file must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension and/or sleep disorder are etiologically related to any incident of active service, to include his exposure to various air pollutants in Southwest Asia and his reported chronic use of sinus medication in the years following his return from active duty service. 

The examiner must address the contents of the article submitted by the Veteran in March 2009 identifying cardiovascular effects from exposure to hydrogen sulfide.  

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

5.  Then, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


